149 F.3d 1187
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robin McGHEE, Plaintiff-Appellant,v.NORTHWEST AIRLINES, INC., Defendant-Appellee.
No. 97-3369.
United States Court of Appeals, Eighth Circuit.
Submitted May 15, 1998.Filed June 4, 1998.

Appeal from the United States District Court for the Eastern District of Missouri.
Before BEAM, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robin McGhee appeals from a judgment entered on a jury verdict denying Title VII race and sex discrimination claims against her employer, Northwest Airlines, Inc. See 42 U.S.C.2000e et seq. She argues that she is entitled to a new trial because of the denial of her motion to compel discovery of interview notes taken during Northwest's internal investigation of her claims.  The district court1 denied the motion to compel after finding that the particular documents were protected work product.  See Fed.R.Civ.P. 26(b)(3).  The notes fall within this category and Northwest never asked witnesses to testify about the contents of the interviews, but McGhee argues she is entitled to them because they are relevant to her claim that Northwest took inadequate remedial action.  As an additional basis for a new trial she argues the court erred in instructing the jury.  We have carefully considered the arguments and after reviewing the record find that there was no abuse of discretion in the district court's discovery ruling and that the instructions as a whole fairly submitted the case to the jury.  See Karcher v. Emerson Elec. Co., 94 F.3d 502, 509 (8th Cir.1996); cert. denied, --- U.S. ----, 117 S.Ct. 1692, 137 L.Ed.2d 820 (1997).  For these reasons we affirm the judgment.



1
 The Honorable Catherine D. Perry, United States District Judge for the Eastern District of Missouri